AMENDMENT NO. 1


TO


EMPLOYMENT AGREEMENT


OF


JOSEPH F. OLIVERI

        AMENDMENT NO. 1, effective as of July 1, 2001 (“Amendment”), to that
certain Employment Agreement, dated as of June 6, 2000 (the “Employment
Agreement”), between Interface Electronics Corp. a Massachusetts corporation
(“Interface”), and Joseph F. Oliveri (hereinafter referred to as “Executive”),
pursuant to which Executive has been employed as President of Interface. Terms
not defined in this Amendment shall have such meanings otherwise ascribed to
them in the Employment Agreement.

        WHEREBY, Interface and Executive desire to amend the Employment
Agreement to properly reflect the intention of the parties.

        NOW, THEREFORE, in consideration of the premises hereinafter set forth,
the parties, intending to be legally bound, agree as follows:

           1.             Section 3.5.1 of the Employment Agreement entitled,
"Event", is hereby deleted and replaced in its entirety by the following:
           "In the event a Change of Control (as defined in the Purchase
Agreement) shall occur at any time during the Initial Term, there shall be paid
to Executive, in lieu of any other amounts payable hereunder, an amount equal to
(i) three (3) times Executive's Base Salary and Bonus earned during the 12
months immediately preceding the date of the Change of Control, if such Change
of Control occurs on or prior to May 30, 2001, or (ii) two (2) times Executive's
Base Salary and Bonus earned during the 12 months immediately preceding the date
of the Change of Control if such Change of Control occurs on or after June 1,
2001 and on or prior to May 30, 2003."

        2. Notwithstanding the foregoing restatement of Section 3.5.1 of the
Employment Agreement, all other provisions of the Employment Agreement shall
continue in full force and effect.

IN WITNESS WHEREOF, the undersigned have each caused this Amendment to be
executed by its duly authorized representative, effective as of the date first
written above.

                                                 INTERFACE ELECTRONICS CORP.

                         By: /s/ Jeffrey D. Gash
                         Name:Jeffrey D. Gash
                         Title:Executive VP

                         /s/ Joseph Oliveri
                               Joseph Oliveri
